DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE & Amendment, filed on 05/11/2022.  

2.	Claims 1, 3-7, and 9-14 are pending in the case.  Claims 1, 7 and 13-14 are independent claims.  Claims1, 7, 9, 10, and 14 have been amended.  Claims 2, 8 and 15 are cancelled.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claims 3 and 9 recite “identifying the region of interest… with gaze durations above a threshold”.

Claims 5 and 11 similarly recite “identifying a first region of interest… with gaze durations above a threshold…
identifying a second region of interest… with gaze durations below the threshold”.

It is unclear whether the claims are directed to the same “threshold” or the claims have an antecedent basis issue.  Correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations “determining...gaze points; determining gaze heatmap data; and identifying… a region of interest”.  The limitations correspond to mental steps as they do not recite specific components that preclude the steps from practically being performed in the mind.  This judicial exception is not integrated into a practical application because the abstract idea is not integrated into a practical application that imposes meaningful limits on practicing the abstract idea.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because positioning an object in a view, without recitation of specific components to perform the step, is also exemplary of a mental step. 















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mona Singh, 2016/0217623 A1.



Independent claim 1, Singh discloses method for positioning of a virtual object in extended reality view of at least one user, the method comprising: 

determining, for the at least one user, gaze points in world space (i.e. track user gaze – Para 65; user gaze indicating user interest in a virtual object – Para 68; gaze, provided as input indicating an interest in one or more objects – Para 69) and respective gaze 5durations for the gaze points by means of gaze-tracking over a duration of time (i.e. eye tracking observes dwelling at a particular point for a certain amount of time - Para 66); 

determining gaze heatmap data based on the determined gaze points and respective gaze durations (i.e. store gaze fixation duration information for objects in the real world – Para 100);  

identifying, based on the determined gaze heatmap data, a region of interest of the extended reality view (i.e. identify the region of interest, ROI, in the real world scene based on a real world location of interest – Para 25, 26, 39, 41-43 – and the user’s level of interest – Para 98), and

positioning the virtual object in the region of interest of the extended reality view in world space based on the determined gaze heatmap data (i.e. obtain associated virtual object data for positioning at the location of identified real objects – Para 128, 130-131 – and in connection with the region of interest – Para 83, 146).  




Claim 3, Singh discloses the method of claim 1, wherein identifying a region of interest comprises: identifying the region of interest of the extended reality view based on determined gaze points with gaze durations above a threshold (i.e. a region of interest is determined based on user gaze being longer than a specified short interval – Para 98).  

Similar rationale as applied in the rejection of claim 1 applies herein.



Claim 4, Singh discloses the method according to claim 1, further comprising: identifying, based on the determined gaze heatmap data, at least one further region of interest of the extended reality view (i.e. identify each region of interest, ROI, in the real world scene based on a real world location of interest – Para 25, 26, 39, 41-43 – and the user’s level of interest – Para 98); 

defining at least two priorities for virtual objects (i.e. define high priority and low priority for virtual objects – Fig. 8A);

25mapping the at least two priorities to the at least two regions of interest (i.e. store a table associating real objects to virtual objects priorities; real object correspond to a ROI, region on interest, – Para 98, 99); and 

obtaining a priority of the at least two priorities of a virtual object (i.e. obtain the virtual object priority based on the time the user is fixated/gazes at an object at a location – Para 98), wherein positioning the virtual object comprises: 

positioning the virtual object in one of the at least two regions of interest based on the obtained priority and the mapping (i.e. use priority to display virtual objects – Para 142; and use the stored table associating real objects to virtual object priorities to display virtual objects – Para 100, 103).



Claim 5, Singh discloses the method of claim 4, wherein identifying at least two regions of interest of the extended reality view (Fig. 8A/B “418, 420”) comprises: 

identifying a first region of interest of the at least two regions of interest based on determined gaze points with gaze durations above a threshold (i.e. identify real object of most recent user focus for a longer period of time as the higher region of interest – Para 98, 99); and 

identifying a second region of interest of the at least two regions of interest based on determined gaze points with gaze durations below the threshold (i.e. identify real object of lesser recent user focus and/or for a duration, e.g. 2000 ms, that is less than the duration for a higher region of interest as the lower the region of interest – Para 98, 99,100) wherein mapping the at least two priorities comprises: 

mapping a higher priority of the at least two priorities to the first region of interest (i.e. associate real objects of high priority to the object of most recent user focus and/or for a longer duration – Para 98, 100; Fig. 8A/B); and 

mapping a lower priority of the at least two priorities to the second region of interest (i.e. associate real objects of lower priority to the object of lesser recent user focus and/or for a shorter duration – Para 98, 100; Fig. 8A/B), and 

wherein positioning the virtual object comprises: positioning the virtual object in one of the at least two regions of interest based on the obtained priority and the mapping (i.e. use priority to display virtual objects – Para 142; and use the stored table associating real objects to virtual object priorities to display virtual objects – Para 100, 103), such that a higher priority virtual object is positioned in the first region of interest (i.e. high priority virtual object positioned with the higher priority real object – Fig. 8A/B “520a/b) and a lower priority virtual object is position in the second region of interest (i.e. low priority virtual objects positioned with the lower priority real object – Fig. 8A/B “520c/d).



Claim 6, Singh discloses the method of claim 1, further comprising: determining, for at least one further user, further gaze points in world space and respective further gaze durations for the further gaze points by means of eye-tracking over a duration of time, and 20wherein determining gaze heatmap data comprises: determining gaze heatmap data based on the determined gaze points and respective gaze durations of the at least one user and the determined further gaze points and respective further gaze durations of the at least one further user (i.e. multiple user device may perform the method – Para 187, 188). Similar rationale as applied in the rejection of claim 1 applies herein.



Independent claim 7, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 10-11, the corresponding rationale as applied in the rejection of claims 4-5 apply herein.


Claim 12, the corresponding rationale as applied in the rejection of claim 6 applies herein.


Independent claim 13, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Independent claim 14, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Conclusion
                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619